10 So. 3d 1203 (2009)
Willis M. BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-5146.
District Court of Appeal of Florida, Fourth District.
June 17, 2009.
Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant Public Defender, West Palm Beach, for appellant.
No appearance for appellee.
PER CURIAM.
Willis Melvin Brown appeals the revocation of his probation and sentence. Appointed appellate counsel has moved to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). The record on appeal reveals no issue of arguable merit. The trial court did not abuse its discretion in finding that the State had proven the violation and revoking probation. The record, however, does not reflect a written order. We affirm the revocation and sentence, but remand for entry of a written order revoking probation and specifying the condition that appellant violated. Riley v. State, 884 So. 2d 1038 (Fla. 4th DCA 2004); Campbell v. State, 776 So. 2d 1036 (Fla. 4th DCA 2001); Walker v. State, 710 So. 2d 747 (Fla. 4th DCA 1998); Watts v. State, 688 So. 2d 1018 (Fla. 4th DCA 1997).
GROSS, C.J., FARMER and STEVENSON, JJ., concur.